— Judgment unanimously affirmed. Memorandum: Defendant contends that the evidence was legally insufficient to sustain his convictions for robbery in the second degree, assault in the second degree and grand larceny in the third degree. Viewed in the light most favorable to the People, the evidence provided a valid line of reasoning to support the jury verdict (see, People v Bleakley, 69 NY2d 490, 495).
Defendant further contends that reversal is mandated by errors in the court’s jury charge. Because no objections were raised to any of these alleged errors, they have not been preserved for our review (CPL 470.05 [2]). Further, though portions of the charge could have been phrased more precisely, when viewed as a whole, the charge properly conveyed to the jury the correct rules to apply in arriving at its verdict (see, People v Canty, 60 NY2d 830, 832).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Supreme Court, Monroe County, Mark, J. — robbery, second degree, and other charges.) Present — Doerr, J. P., Denman, Balio, Lawton and Davis, JJ.